Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because:
(1) In Fig.5, reference numeral “46” has not been described in the specification.
(2) In Fig.24A, reference numeral “137” (the one on the right) should read --135--.  See Fig.27
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0045], line 6, “blade 38 opening” is incorrect.  The phrase should read --blade opening 38--.  
(2) In paragraph [0051], line 2, reference numeral “15” is not found in any drawings.
(3) In paragraph [0057], line 5, “parallel” should read --Parallel--.  It is the beginning of a sentence.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 8, the limitation “a stabilizer assembly which selectively secures said protective grip” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states the claimed function (see lines 6-7 in paragraph [0008] of the specification).  There is no disclosure of any particular structure, either explicitly or inherently, to perform claimed function.  As would be recognized by those of ordinary skill in the art, there are many different ways to effect securing.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).  Further, there is no structural interrelationship between the stabilizer assembly and the protective grip to enable the stabilizer assembly to selectively secure the protective grip at the first position or the second position.  It is suggested “a stabilizer assembly which selectively secures” be changed to --a stabilizer assembly secured to said protective grip and slidably displaceable therewith to secure--.  
          (2) In claim 2, line 3, “a slide member” is vague.  As the disclosed invention is understood, the slide member 160 selectively secures the protective grip 120 in the first position or the second position by having a pair of spaced detents 166/168 of the slide member 160 selectively engaging a spring-loaded lug 167 as shown in Fig.28.  Note claim 3.  It is suggested “a stabilizer assembly” in claim 1 be changed to --a slider assembly-- like the term used in claim 12.  Also, at line 1 of claim 2, after “wherein”, --said slider assembly comprises a slide member,-- should be added, and “a slide member”, at line 2 of claim 2, should read --the slide member---.
          (3) In claim 3, line 2, “a spring-loaded lug” is vague and should read --a spring-loaded lug in the housing--.
          (4) In claim 3, line 2, “a said detent” lacks clear antecedent basis.  
          (5) In claim 3, line 4, “a detent” is vague and indefinite.  Is it in addition to the ones cited at lines 1-2 of the claim?
          (6) In claim 4, line 1, “a blade” is indefinite.  Shouldn’t it refer back to the one cited at line 6 of claim 1?
          (7) In claim 5, line 3, “said blade” is indefinite.  It is suggested “a blade” (cited at line 5 of claim 1) be changed to --a first blade--, “a blade” (cited at line 6 of claim 1) be changed to --a second blade--, and “said blade” (cited at line 3 of claim 5) be changed to --said second blade--.
          (8) In claim 6, line 1, “said slide member” has no antecedent basis.  It appears claim 6 should depend from claim 2.
          (9) In claim 6, line 2, “a first detent” and “a second detent” are vague and should read --a first detent in the housing-- and --a second detent in the housing--, respectively.
          (10) In claim 7, line 1, “a cutter blade” is vague.  Is it in addition to the ones cited at lines 5 and 6 of claim 1?  Exactly how many blades are there in the claimed knife?  
          (11) In claim 12, line 9, “said rear blade opening” lacks clear antecedent basis.  The phrase should read --said second blade opening--.
          (12) In claim 12, lines 10-11, it is unclear if a slider assembly or said housing selectively secures.  Further, there is no structural interrelationship between a slider  assembly and said grip to enable the slider assembly to selectively secure said grip at the first position or the second position.  It is suggested lines 10-11 of the claim be changed to --a slider assembly disposed in said housing and secured to said grip for  slidable displacement therewith to secure said grip in a stable engagement at the first position or the second position; and--.  
          (13) In claim 12, line 13, “a blade” is vague.  Shouldn’t it refer to the second blade?
          (14) In claim 13, line 2, “a slide member” is vague.  Is it in addition to “a slider assembly” of claim 12?  It is suggested the phrase be changed to --a slide member of the slider assembly--.  Note lines 1-2 of claim 14. 
          (15) In claim 14, line 3, “a said detent” lacks clear antecedent basis.  
          (16) In claim 14, line 5, “a detent” is vague and indefinite.  Is it in addition to the ones cited at line 2 of the claim?
          (17) In claim 20, lines 1-2, “a rear portion” is indefinite.  The phrase should read --its rear portion-- or --a rear portion thereof--. 

Claim Rejection - Nonstatutory double patenting rejection
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 1-4 and 8-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-17 of copending Application No. 16/999,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 8-19 of this instant application have a broader scope than claims 1-4 and 6-17 of the ‘653 application.  In addition, the two applications recite substantially the same invention and differ in breadth of terminology used.  For example, this instant application uses “a stabilizer assembly” (in claim 1) and “a slider assembly (in claim 12) rather than “a first mechanism” used in claims 1 and 10 of the ‘653 application for performing the same cited function.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Indication of Allowable Subject Matter
         Independent claims 1 and 12 and all their dependent claims contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed knife.  The most relevant reference of the prior of record is U.S. Patent No. 10,994,430 to Wang which shows (see Figs.26-27 below and columns 18-19 “Embodiment 7”) a knife with dual blades each projectable from a respective end (1,2) of the knife housing (100), and a movable member (150b, equivalent to the claimed “grip”) slidably displaceable along the knife housing (100) to selectively obstructing access to each of the dual blades from projecting from its respective knife housing end (1,2, see column 18, lines 55-58).  However, the Wang reference lacks at least the limitation “a stabilizer assembly which selectively secures said protective grip in a stable engagement at the first position or the second position” as required by independent claim 1 or “a slider assembly disposed in said housing that selectively secures said grip in a stable engagement at the first position or the second position” as required by independent claim 12.    

    PNG
    media_image1.png
    316
    614
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    285
    573
    media_image2.png
    Greyscale



Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724